     ALLACCESS LAW GROUP
 1
     Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     19 North Second Street, Suite 205
 4
     San Jose, CA 95113
 5   Telephone:     (408) 295-0137
     Facsimile:     (408) 295-0142
 6
 7   Attorneys for D.W. and SHAMON BLUE, Plaintiffs

 8
                                      UNITED STATES DISTRICT COURT
 9
10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN FRANCISCO DIVISION
12
13   D.W., a minor, et al.
                                                     Case No. 4:18-cv-00195-JST
14                           Plaintiffs,
                                                     STIPULATION AND [PROPOSED]
15          vs.                                      ORDER FOR LEAVE TO FILE SECOND
                                                     AMENDED COMPLAINT
16
     VASONA MANAGEMENT, INC., a
17   California corporation et al.
18
                             Defendants
19
20
21
22
23
24
25
26
27
28


      STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE SECOND AMENDED
                                  COMPLAINT
                                      1
 1          IT IS HEREBY STIPULATED, BY AND BETWEEN PLAINTIFFS D.W. and
 2   SHAMON BLUE (collectively, “Plaintiffs”) and Defendants VASONA MANAGEMENT, INC.,
 3   a California corporation and CATALINA CREST, LLC, a California limited liability company
 4   (collectively, “Defendants”), through their counsel of record, that Plaintiffs may file a Second
 5   Amended Complaint in order to add additional alleged accessibility barriers identified by
 6   Plaintiffs’ expert at the General Order 56 inspection and subsequent alleged incidents of
 7   discrimination.
 8          A True and correct copy of the proposed Second Amended Complaint with the
 9   substantive changes highlighted is attached hereto as Exhibit “A”.
10
11          Respectfully submitted,
12
13
       Dated: March 19, 2019                       /s/ Irakli Karbelashvili
14                                                 By Irakli Karbelashvili, Attorney for Plaintiffs
                                                   D.W. and SHAMON BLUE
15
16
17
       Dated: March 21, 2019                       /s/ Ronnie Shou
18                                                 By Ronnie Shou, Attorney for Defendants
                                                   VASONA MANAGEMENT, INC., a California
19                                                 corporation and CATALINA CREST, LLC
20
21                                           Filer’s Attestation

22          I, Irakli Karbelashvili, attest that I received concurrence from Defendants’ counsel in

23   the filing of this document.
                                                     /s/ Irakli Karbelashvili            _____
24                                                   By Irakli Karbelashvili
25
26
27
28


      STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE SECOND AMENDED
                                  COMPLAINT
                                      2
 1                                       [PROPOSED] ORDER
 2          Based upon the foregoing Stipulation and good cause appearing, IT IS SO ORDERED.
 3   Plaintiffs shall file the Second Amended Complaint as a separate docket entry.
 4
 5
 6
            IT IS SO ORDERED.
 7
 8   Dated: March 22, 2019                                      __________________________
                                                                United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE SECOND AMENDED
                                  COMPLAINT
                                      3
